           Case 1:19-cr-00251-LM Document 28 Filed 02/11/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


                                          )
UNITED STATES OF AMERICA                  )
                                          )     DOCKET NO. 19-CR-251-LM
V.                                        )
                                          )
JOHNATHON IRISH                           )
                                          )

          MEMORANDUM OF LAW REGARDING A SPECIAL VERDICT

         The use of a special verdict form is permitted in criminal cases. United States

v. Reed, 147 F.3d 1178, 1180 (9th Cir. 1998) (“Exceptions to the general rule

disfavoring special verdicts in criminal cases have been expanded and approved in

an increasing number of circumstances.”). This court has the discretion to order

their use. United States v. Soto-Beniquez, 356 F.3d 1, 45 n. 9 (1st Cir. 2004). See,

e.g., Connick v. Thompson, 563 U.S. 51, 92 (2011); Washington v. Recuenco, 548 U.S.

212 (2006); McKoy v. North Carolina, 494 U.S. 433 (1990); United States v. Alfonzo-

Reyes, 592 F.3d 280, 293 (1st Cir. 2010); United States v. Gonzalez-Velez, 587 F.3d

494, 496-497 (1st Cir. 2009); United States v. Sanchez-Badillo, 540 F.3d 24 (1st Cir.

2008).

         Special verdict forms are often used in criminal cases involving amounts of

illegal narcotics in order to prevent any Apprendi problem. See Alfonzo-Reyes, 592

F.3d at 292; United States v. Aviles-Colon, 536 F.3d 1, 27 (1st Cir. 2008); United

States v. Dickerson, 514 F.3d 60, 63 (1st Cir. 2008); United State v. Gomez-Rosario,

418 F.3d 90, 103 (1st Cir. 2005). The purpose of special verdict forms in these cases
         Case 1:19-cr-00251-LM Document 28 Filed 02/11/20 Page 2 of 3




is to ensure that a guilty defendant is given a sentence that reflects the amount of

drugs that the jury found beyond a reasonable doubt were involved in the case.

Special verdict forms are necessary to reveal the jury’s factual findings.

      Special verdict forms may be required to ensure defendants’ due process and

Eighth Amendment rights. McKoy v. North Carolina, 494 U.S. 433, 457-58 (1990)

(Scalia, J., dissenting); see also Dickerson, 514 F.3d at 63 (indicating that special

verdict forms may be necessary to ensure defendants’ “substantial rights”); United

States v. Jordan, 351 Fed.Appx. 248, 250 (9th Cir. 2009) (where the theory

underlying a conviction makes a “practical difference,” due process may require a

special verdict form); United States v. Liddell, 64 Fed.Appx. 958, 960 (6th Cir.

2003); United States v. Feldman, 853 F.2d 648, 660-61 (9th Cir. 1988).

      “Due process commands that no man shall lose his liberty unless the

Government has borne the burden of convincing the factfinder of his guilt.” In re

Winship, 397 U.S. 358, 364 (1970). In the instant case, the use of a special verdict

form is essential to satisfy the defendant’s due process rights. This court should

know whether, if the jury returns a verdict of guilty, it has done so because the

defendant possessed the pistol or because he possessed the shotgun.




                                           2
         Case 1:19-cr-00251-LM Document 28 Filed 02/11/20 Page 3 of 3




                                      Defendant
                                      Johnathon Irish
                                      By his Attorney,


                                      /s/ Benjamin L. Falkner
                                      Benjamin L. Falkner (NH Bar No. 17686)
                                      KRASNOO, KLEHM & FALKNER LLP
                                      28 Andover Street, Suite 240
                                      Andover, MA 01810
                                      (978) 475-9955 (telephone)
                                      (978) 474-9005 (facsimile)
                                      bfalkner@kkf-attorneys.com

Dated: February 7, 2020

                          CERTIFICATE OF SERVICE

      I hereby certify that I served a true copy of the within document upon the
attorney of record for the Government via the Court’s ecf system on February 7,
2020.


                                      /s/ Benjamin L. Falkner
                                      Benjamin L. Falkner




                                         3
